
	

113 SRES 185 ATS: To authorize representation by the Senate Legal Counsel in the case of R. Wayne Patterson v. United States Senate, et al.
U.S. Senate
2013-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 185
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2013
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize representation by the Senate
		  Legal Counsel in the case of R. Wayne Patterson v. United States
		  Senate, et al.
	
	
		Whereas, the United States Senate, Vice President Joseph
			 R. Biden, Jr., and Senate Parliamentarian Elizabeth C. MacDonough have been
			 named as defendants in the case of R. Wayne Patterson v. United States
			 Senate, et al., No. 13–cv–2311, now pending in the United States
			 District Court for the Northern District of California;
		Whereas, pursuant to sections 703(a) and 704(a)(1) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the
			 Senate may direct its counsel to defend the Senate and officers and employees
			 of the Senate in civil actions relating to their official responsibilities:
			 Now, therefore, be it
		
	
		That the Senate Legal Counsel is
			 authorized to represent the United States Senate, Vice President Joseph R.
			 Biden, Jr., and Senate Parliamentarian Elizabeth C. MacDonough in the case of
			 R. Wayne Patterson v. United States Senate, et al.
		
